Citation Nr: 0312846	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for residuals of a 
right shoulder sprain.  

3.  Entitlement to service connection for residuals of a left 
wrist injury.  

4.  Entitlement to service connection for sinusitis/myalgia.  

5.  Entitlement to service connection for residuals of a 
spinal tap.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1992 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right ankle sprain, residuals of a right 
shoulder sprain, residuals of a left wrist injury, 
sinusitis/myalgia, and residuals of a spinal tap, and which 
granted service connection for degenerative disc disease of 
the cervical spine and assigned a 10 percent disability 
evaluation, effective from November 1997.  

The veteran requested a Travel Board hearing in May 1999.  In 
July 1999, he elected to have a video conference hearing.  
The veteran did not appear for his scheduled November 2000 
video conference hearing.  In a decision dated December 22, 
2000, the Board remanded the five issues listed above and 
denied a higher rating for the cervical spine disability.

The record before the Board now contains a statement from the 
veteran, received by the Board on November 6, 2000, in which 
he requested that the video conference hearing date be 
rescheduled because of a conflict with school finals.  This 
request was received more than 2 weeks prior to the scheduled 
hearing date of November 21, 2000 and provides good cause for 
rescheduling the hearing.  Consequently, the veteran should 
be scheduled for another hearing before the Board.  See 
38 C.F.R. § 20.704(c) (2002).

If the veteran appears for the scheduled hearing, the 
December 22, 2000 decision of the Board that denied a higher 
rating for the cervical spine disability may be vacated.  See 
38 C.F.R. § 20.904(a)(3) (2002).


Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a video conference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




